Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

DelMar Pharmaceuticals, Inc.

12707 High Bluff Drive, Suite 200

San Diego, CA 92130

 

Ladies and Gentlemen:

 

1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from DelMar Pharmaceuticals, Inc.,
a Nevada corporation (the “Company”), the number of shares of Series C
Convertible Preferred Stock, par value $0.001 (the “Shares”) set forth on the
signature page hereof at a purchase price of $1,000 per Share (“Share Price”),
with a minimum investment amount of $100,000 which minimum investment may be
waived at the discretion of the Company and the Placement Agent. The Shares are
being sold in the Offering (as defined below), the initial closing of which,
will close contemporaneously with the merger of Adgero Biopharmaceuticals
Holdings, Inc., a Delaware corporation (“Adgero”), into a wholly-owned
subsidiary of the Company (the “Merger”) as more fully described in the
Memorandum (as defined below). The terms of the Shares are set forth in the
Certificate of Designations of Preferences, Rights and Limitations of Series C
Convertible Preferred Stock (the “Certificate of Designations”), which is
annexed to the Memorandum (as defined below) as Exhibit C. This Subscription
Agreement (this “Subscription Agreement”) is one in a series of similar
subscription agreements (collectively, the “Subscription Agreements”) entered
into pursuant to the Offering. Adgero, along with the Company’s existing
subsidiaries, DelMar Pharmaceuticals (BC) Ltd., 0959454 B.C. Ltd. and 0959456
B.C. Ltd, are sometimes collectively referred to herein as the “Subsidiaries.”

 

2. The Offering.

 

(a) This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company dated June 24, 2020, as
amended or supplemented from time to time, including all attachments, schedules
and exhibits thereto (the “Memorandum”), relating to the offering (the
“Offering”) by the Company of a minimum of 10,000 Shares ($10,000,000) (the
“Minimum Offering Amount”), and up to a maximum of 20,000 Shares ($20,000,000)
(the “Maximum Offering Amount”). In the event that the Maximum Offering Amount
is sold, the Placement Agent (as defined below) and the Company shall have the
right to sell up to an additional 10,000 Shares ($10,000,000) to cover
over-allotments.

 

(b) Aegis Capital Corp. (“Aegis”) has been engaged as exclusive placement agent
in connection with the Offering (sometimes referred to as the “Placement
Agent”). The terms of the Offering are more completely described in the
Memorandum and such terms are incorporated herein in their entirety.

 



1

 

 

3. Deliveries and Payment; Escrow of Funds. Simultaneously with the execution
hereof, the Purchaser shall: (a) deliver to Aegis in accordance with the
Subscription Instructions attached hereto, (i) one (1) completed and executed
Omnibus Signature Page to this Subscription Agreement and the Registration
Rights Agreement (page 14), (ii) a completed Accredited Investor Certification
(pages 15-16), (iii) a completed Investor Profile (pages 17 & 18) and (iv) one
(1) completed and executed Tax Certification for U.S. Persons or Non-U.S.
Persons, as applicable (beginning on page 20); and (b) make a wire transfer
payment to, “Signature Bank, Escrow Agent for DelMar Pharmaceuticals, Inc.” in
an amount equal to the product of (i) the number of Shares being subscribed for
by the Purchaser in the Offering as set forth on the signature page hereof,
multiplied by (ii) the Share Price. Wire transfer instructions are set forth on
page 12 hereof under the heading “To subscribe for Shares in the private
offering of DelMar Pharmaceuticals, Inc. Such funds will be held for the
Purchaser's benefit in a non-interest-bearing escrow account (the “Escrow
Account”) until the earliest to occur of (a) a closing of the sale of the
Minimum Offering Amount or more (the “First Closing”), (b) the rejection of such
subscription, or (c) the termination of the Offering by the Company or the
Placement Agent. The Company and the Placement Agent may continue to offer and
sell the Shares and conduct additional closings for the sale of additional
Shares after the First Closing and until the termination of the Offering.

 

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Shares, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this subscription. In
furtherance of the foregoing, the Company shall have the right to require
potential subscribers to supply additional information and execute additional
documents in a satisfactory manner, which determination shall be at the sole
discretion of the Company, prior to the acceptance of this Subscription
Agreement. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement. If this subscription is rejected in whole, the Offering of Shares is
terminated or the Minimum Offering Amount is not raised, all funds received from
the Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.

 

5. Representations and Warranties.

 

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

 

(a) None of the Shares or the shares of common stock of the Company issuable
upon conversion of the Shares (the “Conversion Securities) or payable as
dividends on the Shares (the “Dividend Securities”) offered pursuant to the
Memorandum are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Shares is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(a)(2) thereof and the
provisions of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) thereunder, based, in part, upon
the representations, warranties and agreements of the Purchaser contained in
this Subscription Agreement.

 



2

 

 

(b) The Purchaser understands that, as further described in the Memorandum, the
Series C Preferred Stock being offered may be sold at one or more closings and
the applicable Conversion Price of the Series C Preferred being sold at each
closing may vary from closing to closing since such Conversion Price will be
measured at the time of each Closing. Accordingly, the Purchaser acknowledges
the risk that the Conversion Price of the particular series of Series C
Preferred Stock that it purchases may be higher than the Conversion Price paid
by other investors who participate in a different closing.

 

(c) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Memorandum and all
other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.

 

(d) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Shares, the Conversion Securities or the Dividend
Securities or passed upon or endorsed the merits of the Offering or confirmed
the accuracy or determined the adequacy of the Memorandum. The Memorandum has
not been reviewed by any federal, state or other regulatory authority.

 

(e) All documents, records, and books pertaining to the investment in the Shares
(including, without limitation, the Memorandum) have been made available for
inspection by such Purchaser and its Advisers, if any.

 

(f) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company and the Subsidiaries concerning the offering of the Shares and
the business, financial condition and results of operations of the Company and
the Subsidiaries, and all such questions have been answered to the full
satisfaction of the Purchaser and its Advisers, if any.

 

(g) In evaluating the suitability of an investment in the Company and the
Shares, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in the Memorandum and the Purchaser and
its Advisors have had access, through the Memorandum and/or the EDGAR system, to
true and complete copies of the Company’s most recent Annual Report on Form 10-K
for the fiscal year ended June 30, 2019 (the “10-K”) and all other reports filed
by the Company pursuant to the Securities Exchange Act of 1934, as amended,
since the filing of the 10-K and prior to the date hereof and has reviewed such
filings, including the Company’s Registration Statement on Form S-4 relating to
the Merger (the “S-4 Registration Statement” and together with the Company’s
other filings with the SEC, the “SEC Reports”).

 

(h) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, through the
S-4 Registration Statement or any article, notice, advertisement or other
communication published in any newspaper, magazine or similar media or broadcast
over television, radio or the Internet (including, without limitation, internet
“blogs,” bulletin boards, discussion groups and social networking sites) in
connection with the Offering and is not subscribing for the Shares and did not
become aware of the Offering through or as a result of any seminar or meeting to
which the Purchaser was invited by, or any solicitation of a subscription by, a
person not previously known to the Purchaser in connection with investments in
securities generally.

 



3

 

 

(i) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum).

 

(j) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto.

 

(k) The Purchaser is not relying on the Company, the Subsidiaries, the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Company and the
Shares, and the Purchaser has relied on the advice of, or has consulted with,
only its own Advisers.

 

(l) The Purchaser is acquiring the Shares solely for such Purchaser’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares or the Conversion Securities, and the Purchaser has no plans
to enter into any such agreement or arrangement.

 

(m) The Purchaser must bear the substantial economic risks of the investment in
the Shares indefinitely because none of the Shares, Conversion Securities or
Dividend may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the to the effect that they have not been registered
under the Securities Act or applicable state securities laws and appropriate
notations thereof will be made in the Company’s stock books. Stop transfer
instructions will be placed with the transfer agent of the Shares, if any. The
Company has agreed that purchasers of the Shares will have, with respect to the
Conversion Securities and Dividend Securities, the registration rights described
in the Registration Rights Agreement. Notwithstanding such registration rights,
there can be no assurance that there will be any market for resale of the
Shares, the Conversion Securities or the Dividend Securities, nor can there be
any assurance that such securities will be freely transferable at any time in
the foreseeable future.

 

(n) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Shares for an indefinite period of time.

 

(o) The Purchaser is aware that an investment in the Shares is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum and in the SEC Reports, and, in particular, acknowledges that the
Company and the Subsidiaries each has a limited operating history, significant
operating losses since inception, no revenues from operations to date, limited
assets and are engaged in a highly competitive business.

 



4

 

 

(p) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein.

 

(q) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Shares, the execution
and delivery of this Subscription Agreement has been duly authorized by all
necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound.

 

(r) The Purchaser and the Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company and/or the Subsidiaries
have such information in their possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Memorandum and all documents received or reviewed
in connection with the purchase of the Shares and have had the opportunity to
have representatives of the Company and the Subsidiaries provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, and business of
the Company and the Subsidiaries deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
and the Subsidiaries had such information in their possession or could acquire
it without unreasonable effort or expense, has been provided to the full
satisfaction of the Purchaser and the Advisers, if any.

 

(s) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, the Subsidiaries or the Placement Agent is
complete and accurate and may be relied upon by the Company, the Subsidiaries
and the Placement Agent in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described in the Memorandum. The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company, the Subsidiaries and the Placement Agent immediately upon the
occurrence of any change therein occurring prior to the Company's issuance of
the Shares.

 



5

 

 

(t) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company and the Shares in the
event such a loss should occur. The Purchaser's overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the Shares
will not cause such commitment to become excessive. Investment in the Company
and the Shares as contemplated by this Subscription Agreement is suitable for
the Purchaser.

 

(u) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make an investment in the Company and the
Shares as contemplated by this Subscription Agreement.

 

(v) The Purchaser acknowledges that it has been provided with, and has reviewed,
Aegis’ Regulation Best Interest Supplement in the form of Exhibit A hereto (the
“BI Supplement”) and has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of Aegis concerning
the BI Supplement.

 

(w) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the Memorandum were prepared by the Company and the
Subsidiaries in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company or
the Subsidiaries and should not be relied upon.

 

(x) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum.

 

(y) Within five (5) days after receipt of a request from the Company, the
Subsidiaries or the Placement Agent, the Purchaser will provide such information
and deliver such documents as may reasonably be necessary to comply with any and
all laws and ordinances to which the Company, the Subsidiaries or the Placement
Agent is subject.

 

(z) The Purchaser's substantive relationship with either the Company, the
Placement Agent or subagent through which the Purchaser is subscribing for
Shares predates such Placement Agent's or such subagent's contact with the
Purchaser regarding an investment in the Shares.

 



6

 

 

(aa) THE SHARES OFFERED HEREBY (INCLUDING THE CONVERSION SECURITIES AND DIVIDEND
SECURITIES) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN RELIANCE
ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. SUCH SECURITIES HAVE NOT BEEN
RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(bb) In making an investment decision in the Company and the Shares investors
must rely on their own examination of the Company, the Subsidiaries and the
terms of the Offering, including the merits and risks involved. The Purchaser
should be aware that it will be required to bear the financial risks of
investment in the Company and the Shares for an indefinite period of time.

 

(cc) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 

(dd) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 



 





1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



7

 

 

(ee) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company,
the Subsidiaries and the Placement Agent should the Purchaser become aware of
any change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 

(ff) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.

 

(gg) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 



 





2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



8

 

 

6. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, and the Subsidiaries, the Placement Agent (including its selected
dealers, if any), and their respective officers, directors, employees, agents,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

7. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

8. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

9. Immaterial Modifications to the Registration Rights Agreement. The Company
may, at any time prior to the First Closing, modify the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Purchaser, if, and only if, such
modification is not material in any respect.

 

10. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party notified, (b) when sent by confirmed email or
facsimile if sent during normal business hours of the recipient, if not
confirmed, then on the next business day, (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. The Company
and the Purchaser hereby consent to the delivery of communications and notices
to such parties at their respective address, email or facsimile number set forth
on the signature page hereto, or to such other address as such party shall have
furnished in writing in accordance with the provisions of this Section 10.

 

11. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Shares, the Conversion Securities or the
Dividend Securities shall be made only in accordance with all applicable laws.

 

12. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State.

 



9

 

 

13. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

 

(a) Arbitration is final and binding on the parties.

 

(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

 

(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.

 

(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

 

(f) All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”)
in New York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.

 

14. Blue Sky Qualification. The purchase of Shares under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Shares from applicable federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

 

15. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

16. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company or the
Subsidiaries, not otherwise properly in the public domain, was received in
confidence. The Purchaser agrees not to divulge, communicate or disclose, except
as may be required by law or for the performance of this Agreement, or use to
the detriment of the Company or the Subsidiaries or for the benefit of any other
person or persons, or misuse in any way, any confidential information of the
Company or the Subsidiaries, including any scientific, technical, trade or
business secrets of the Company or the Subsidiaries and any scientific,
technical, trade or business materials that are treated by the Company or the
Subsidiaries as confidential or proprietary, including, but not limited to,
ideas, discoveries, inventions, developments and improvements belonging to the
Company or the Subsidiaries and confidential information obtained by or given to
the Company or the Subsidiaries about or belonging to third parties.

 



10

 

 

17. Miscellaneous.

 

(a) This Subscription Agreement, together with the Registration Rights
Agreement, constitutes the entire agreement between the Purchaser and the
Company with respect to the subject matter hereof and supersede all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

(b) The representations and warranties of the Purchaser made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Shares.

 

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

18. Omnibus Signature Page. This Subscription Agreement is intended to be read
and construed in conjunction with the Registration Rights Agreement pertaining
to the issuance by the Company of the Shares to subscribers pursuant to the
Memorandum. Accordingly, pursuant to the terms and conditions of this
Subscription Agreement and such related agreements it is hereby agreed that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth herein, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Registration Rights Agreement, with
the same effect as if each of such separate but related agreement were
separately signed.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 





DelMar Pharmaceuticals, Inc.

OMNIBUS SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of $_______ of Shares at a price of $1,000.00 per Share (NOTE: to be
completed by subscriber) and, by execution and delivery hereof, Subscriber
hereby executes the Subscription Agreement and agrees to be bound by the terms
and conditions of the Subscription Agreement and the Registration Rights
Agreement.

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Subscriber(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Entity   Federal Taxpayer     Identification Number

 

By:         Name:   State of Organization   Title:    

 

      Date   Address             Fax Number   Email Address

 

DelMar Pharmaceuticals, Inc.   AEGIS CAPITAL CORP.                     By:    
By:     Authorized Officer     Authorized Officer

 



 12



 

 